DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Born (DE 102008056682).
Regarding claim 1, Born teaches a tool holder (#1) for connecting a machining tool (#6) having a depth-control stop (#22) to a working spindle (#6) of a machine tool, comprising a spindle-side shaft part (#6) and a receiving part (#7), which holds the machining tool and which is connected in a rotationally fixed manner (Paragraph 0018) to the shaft part, wherein the receiving part is axially biased against a fixed stop (see annotated fig. below) 

    PNG
    media_image1.png
    347
    413
    media_image1.png
    Greyscale



Regarding claim 2, Born teaches the tool holder of claim 1, Born further discloses: wherein the compression spring arrangement is supported on an axially settable setting stop (#13, #14) in the shaft part.

Regarding claim 7, Born teaches the tool holder of claim 1, Born further discloses: wherein the receiving part has a guide section (see annotated fig. below) engaging with an axial bore (see annotated fig. below) in the shaft part.


    PNG
    media_image2.png
    328
    475
    media_image2.png
    Greyscale


Regarding claim 8, Born teaches the tool holder of claim 7, Born further discloses: wherein the receiving part has a cylindrical receiving section (see fig. 3 where #7 in section #20 is cylindrical), which adjoins the guide section (adjoins guide of #7) and which holds a clamping shaft (#18) of the machining tool.

Regarding claim 10, Born teaches the tool holder of claim 1, Born further discloses: wherein the shaft part is made of a cylindrical hollow body (#2; see fig. 1).


Regarding claim 11, Born teaches the tool holder of claim 1, Born further discloses: A device (Paragraph 0001) for machining a workpiece, comprising a tool holder (#1) according to claim 1 and a machining tool (#6) having a depth-control stop (#22).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (DE 102008056682) in view of Shemeta (US 8,240,960).
Regarding claim 3 and 4, Born substantially discloses the invention of claim 2, except Born fails to further disclose: wherein the setting stop has a setting screw, which is screwed to the shaft part; and wherein the setting screw forms a guide extension, which engages with an axial bore in the receiving part.
In the same field of endeavor, namely tool devices, Shemeta teaches: wherein the setting stop has a setting screw (#24, #16), which is screwed to the shaft part (see fig. 2B where it is screwed into 
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of Born so that the setting stop has a setting screw, which is screwed to the shaft part and wherein the setting screw forms a guide extension, which engages with an axial bore in the receiving part as taught by Shemeta in order to have the setting stop be threaded into the shaft and allow the tightening of the screw to set a desired depth to be done by the tool on the workpiece (Column 2, lines 51-55).

Regarding claim 5, the combination of Born and Shemeta discloses the invention of claim 4, the combination further discloses: wherein the compression spring arrangement sits on the guide extension (see fig. 2B where spring #30 sits on guide extension #17 of Shemeta).

Regarding claim 9, Born substantially discloses the invention of claim 7, except Born fails to further disclose: wherein the receiving part is connected in a rotationally fixed manner to the shaft part via a driving pin, which protrudes diametrically from the guide section and which is guided in diametrically opposite elongated holes in the shaft part.
In the same field of endeavor, namely tool devices, Shemeta teaches: wherein the receiving part is connected in a rotationally fixed manner (#18 is rotationally fixed in #14) to the shaft part via a driving pin (#25), which protrudes diametrically from the guide section and which is guided in diametrically opposite elongated holes in the shaft part (see fig. 2B where pin sits in opposite protruding holes).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool device of Born so that the receiving part is connected in a rotationally fixed manner to the shaft part via a driving pin, which protrudes diametrically from the .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (DE 102008056682) in view of Shin-Yain Industrial (DE 202016100106).
Regarding claim 6, Born substantially discloses the invention of claim 1, except Born fails to further disclose: wherein the compression spring arrangement is formed from a disk spring assembly.
In the same field of endeavor, namely tool holders, Shin-Yain teaches: wherein the compression spring arrangement is formed from a disk spring assembly (#21; Paragraph 0019).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of Born so that the compression spring arrangement is formed from a disk spring assembly as taught by Shin-Yain Industrial in order to allow the springs to reduce the load force generated by the impact of the buffer unit that receives a vibration load (Paragraph 0026).

15.	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Born (DE 102008056682) in view of Rebholz (DE 102014115768).
16.	Regarding claim 12, Born substantially discloses the invention of claim 11, except Born fails to further disclose: wherein the machining tool is a countersinking tool.
In the same field of endeavor, namely tool devices, Rebholz teaches: wherein the machining tool is a countersinking tool (#50).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the tool holder of Born so that the machining tool is a countersinking tool .

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. W.L. Jennings et al. (US 3,126,793) teaches a guide extension on an axial bore similar to setting screw and receiving part of tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teusch (EP 2650067) teaches a disk spring similar to disk spring assembly of tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansmann & Vogeser (DE 2020069002092) teaches a disk spring similar to disk spring assembly of tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugino et al. (US 5,704,738) teaches a driving pin similar to driving pin assembly of tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goedl (EP 1748117) teaches a countersink tool with a depth stop similar to depth stop assembly of the tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reines (DE 10154434) teaches a countersink tool with a depth stop similar to depth stop assembly of the tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wirth et al. (US 2010/0172706) teaches a countersink tool with a depth stop similar to depth stop assembly of the tool holder.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nelson (US 6,834,434) teaches a tool holder similar to tool holder assembly with stop .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722